Citation Nr: 0308989	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  97-25 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the veteran submitted a timely substantive appeal 
concerning the issue of entitlement to waiver of recovery of 
his Department of Veterans Affairs indebtedness in the amount 
of $1,876.13.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from September 1945 to 
December 1946.

This matter arises from a November 1999 decision of the 
Department of Veterans Affairs (VA) Committee of Waivers and 
Compromises (Committee) sitting at the Roanoke, Virginia, 
Regional Office (RO).  In this decision, the Committee denied 
the veteran's claim for entitlement to a waiver of recovery 
of his VA indebtedness in the amount of $1,876.13.  The 
Committee took up this issue based on a Board of Veterans' 
Appeals (Board) remand of August 1999 that instructed the RO 
to adjudicate the issue of entitlement to waiver of recovery 
of VA indebtedness, an issue raised by the veteran in a prior 
claim concerning the creation of this indebtedness.


FINDINGS OF FACT

1.  In November 1999, the Committee denied entitlement to a 
waiver of recovery of the veteran's VA indebtedness in the 
amount of $1,876.13.  

2.  The RO issued a supplemental statement of the case (SSOC) 
on April 17, 2002, addressing the issue of entitlement to a 
waiver of recovery of the veteran's VA indebtedness in the 
amount of $1,876.13.  The cover letter to the SSOC dated 
April 22, 2002, specifically informed the veteran of the need 
to submit a substantive appeal (VA Form 9) in order to 
perfect an appeal to the Board.

3.  The veteran did not file a substantive appeal addressing 
the issue of entitlement to a waiver of recovery of the his 
VA indebtedness in the amount of $1,876.13 within 60 days 
from April 22, 2002. 




CONCLUSION OF LAW

Lacking a timely substantive appeal of the claim of 
entitlement to waiver of recovery of the veteran's VA 
indebtedness in the amount of $1,876.13, the Board does not 
have jurisdiction to consider this issue.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.302(b), 20.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

In this case, however, the Board does not address or have 
before it for consideration any issue as to the substance of 
the veteran's claim or the adequacy of the development of 
that claim.  The question of whether the veteran was notified 
what information or evidence would help support his claim, or 
whether appropriate assistance was provided, is not for the 
Board to consider unless an appeal is properly before it on 
the substantive issue.  The question before the Board at this 
juncture is only whether the veteran has properly placed any 
issue in appellate status.  As will be discussed below, 
appropriate notice has been given to him of the requirements 
to perfect his appeal and of the Board's consideration of 
these preliminary, jurisdictional matters.  No issue of 
compliance with the VCAA is accordingly before the Board.

However, as this case arises from a Board remand of August 
1999, the issue of whether VA has fully complied with the 
Board's remand instructions must be addressed.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand).  In a decision of August 1999, the 
Board determined that the veteran's VA indebtedness in the 
amount of $1,876.13 had been properly created and denied his 
appeal.  However, the Board remanded the issue of entitlement 
to a waiver of recovery of this indebtedness that had been 
raised by the veteran during his appeal, but had been 
deferred by the RO until the creation of his indebtedness had 
been established.  In August 1999, the Board instructed the 
RO to request a completed financial status report (FSR), 
adjudicate the issue of entitlement to waiver of recovery 
under the applicable laws and regulations, provide an SSOC to 
the veteran informing him of this decision, and advise him of 
the requirements by which to perfect an appeal to the Board.  
The RO requested that the veteran complete a FSR by letter of 
October 1999, the Committee adjudicated the issue of waiver 
of recovery of the indebtedness in November 1999, and the RO 
issued an SSOC on this matter in April 2002.  The veteran was 
informed of the need to submit a timely substantive appeal by 
letter of April 2002.  Based on these actions of the 
Committee and RO, the Board finds that VA has fully complied 
with its remand instructions of August 1999 and no further 
development is required based on these instructions.  

Regardless of the applicability of the VCAA, the veteran and 
his representative were given notice by letter of July 2002 
that the Board was going to consider whether the substantive 
appeal in this matter was adequate and/or timely and given an 
opportunity to request a hearing or present argument related 
to this issue.  See 38 C.F.R. § 20.203 (2002).  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the veteran.  Cf. Marsh v. West, 11 Vet. App. 
468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the Board's consideration of this 
issue does not violate the veteran's procedural rights.  The 
July 2002 letter to the veteran provided him notice of the 
pertinent regulations, as well as notice of the Board's 
intent to consider the issue.  He was given 60 days to submit 
argument on this issue and provided an opportunity to request 
a hearing.  Neither the veteran nor his representative 
responded.


Submission of a Timely Substantive Appeal Concerning The 
Issue of Entitlement to Waiver of Recovery of VA Indebtedness

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991); 
see VAOPGCPREC 9-99.  The initial question that must be 
resolved is whether the Board has jurisdiction to consider 
the foregoing issue. 

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2002); see also 38 C.F.R. § 20.201 (2002) 
(requirements for notices of disagreement).  "Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal."  
38 C.F.R. § 20.202 (2002).  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.300 
(2002). 

After an NOD is filed, a Statement of the Case (SOC) is to be 
prepared unless the benefit being sought is granted in full.  
38 U.S.C.A. § 7105(d)(1) (West 2002).  The SOC is to be 
forwarded to the appellant at his most recent address of 
record, with a copy provided to the representative.  
38 C.F.R. § 19.30(a) (2002).  Thereafter, a claimant must 
file the substantive appeal within 60 days from the date the 
SOC is mailed or within the remainder of the one-year time 
period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) 
(2002). 

However, if a claimant has not yet perfected an appeal and VA 
issues an SSOC in response to evidence received within the 
one-year period following the mailing date of notification of 
the determination being appealed, 38 U.S.C.A. § 7105(d)(3) 
and 38 C.F.R. § 20.302(c) require VA to afford the claimant 
at least 60 days from the mailing date of the SSOC to respond 
and perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an SSOC even if the one-year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97. 

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2002).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.202 
(2002).  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  If the SOC 
addressed multiple issues, the appeal must either indicate 
that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 
(2002).

The Committee decision of November 1999 denied entitlement to 
waiver of recovery of the veteran's VA indebtedness in the 
amount of $1,876.13.  The RO notified the veteran of this 
decision at his last reported address by a letter dated 
November 30, 1999.  Included with this letter was a VA Form 
4107 that informed him of his appellate rights and the need 
to submit a timely NOD and substantive appeal in order to 
perfect his appeal to the Board.  A timely NOD addressing 
this issue was not received by VA.    

Regardless, in compliance with the Board's remand 
instructions of August 1999, the RO issued an SSOC regarding 
this issue in April 2002, again to the veteran's last 
reported address.  In a cover letter dated April 22, 2002, 
the RO notified the veteran that he had 60 days to perfect 
his appeal of the issue by submitting a substantive appeal or 
VA Form 9.  A VA Form 9 was enclosed with the SSOC.  As noted 
above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of an 
SSOC (in certain circumstances) or the remainder of the one-
year period after the mailing of notice of the initial 
determination, whichever is longer.  The one-year appellate 
period, which expired on November 30, 2000, no longer 
governed as the appeals period within which the veteran was 
required to perfect his appeal.  Rather, he had 60 days from 
April 22, 2002, or until June 21, 2002, to perfect his 
appeal.  Neither the veteran nor his representative has 
submitted any type of response to the SSOC.  VA has not 
received any type of correspondence after issuing the SSOC 
that would indicate any continued disagreement with the 
denial of the foregoing claim.  See 38 C.F.R. § 20.202 
(2002).  Moreover, no additional relevant evidence was 
received in this time period requiring the issuance of an 
SSOC.  The record does not show that VA ever received a 
request from the veteran or his representative for more time 
to file his substantive appeal.  Based on this analysis, the 
Board finds that the veteran has not submitted the requisite 
substantive appeal regarding the issue of entitlement to 
waiver of recovery of his VA indebtedness in the amount of 
$1,876.13.

This appeal was not perfected, and the Board is without 
jurisdiction to adjudicate this claim.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.302(b), 20.303 (2002).  Since the veteran did not perfect 
his appeal by filing a timely substantive appeal, his claim 
must be dismissed.


ORDER

As the veteran having failed to perfect an appeal, the claim 
of entitlement to waiver of recovery of his VA indebtedness 
in the amount of $1,876.13 is dismissed.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

